Advisory Action (cont.)
It is asserted, that the Action rejects claim 10 under 35 U.S.C. @ 112(b) as being indefinite, asserting that the terms "high" and "G-type" and "M-type" alginates are unclear. This rejection is moot as claim 10 is canceled herein. Withdrawal of the rejection is therefore respectfully requested. 
The Action also rejects claim 10 under 35 U.S.C. @ 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is moot as claim 10 is canceled herein. Withdrawal of the rejection is therefore respectfully requested. 
In response, although said amendments are not currently entered, they will overcome the 112((b) and 112(d) rejections.

It is asserted, that the action rejects claims 1-2 and 4-10 under 35 U.S.C. @ 103(a) as obvious in view of various combinations of Milani (Hydrocolloids in Food Industry, Food Industrial Processes - Methods and Equipment, 2012), Onuki (US 2004/0147605), Cowan (Boba Spherification: The Science of Juice-filled Caviar), Jones (W02002/030213), Kawabara (US 4,375,481), and Youssef (Kitchen Theory: Sodium alginate and Spherification). 
In particular, the Action asserts that Milani teaches methods of making foods comprising outer layers/coatings comprising alginate and pectin. 
Onuki is asserted to teach methods of making edible compositions that are 
coated, wherein the inner layer includes excipients, bases, or filler, that include fruit (i.e., rice, wheat and corn products), xanthan gum, calcium ions, and calcium phosphate. 
Cowan is asserted to teach an edible dual layer foods, wherein the inner layer comprises juice. 
Jones is asserted to teach methods of making encased foods with coatings comprising hydrocolloids, wherein the soft center comprises fruit paste. 
Kawabara is asserted to teach a dual layer foods, wherein the inner layer comprises xanthan gum and the use of Konjac. 
Youssef is asserted to teach a dual layer foods, wherein the inner layer has up to 2% calcium lactate. Applicants respectfully traverse. 
No claim is obvious because the cited documents do not teach or suggest all features or their combination as recited in the claims. For example, Milani does not teach or suggest that the dual-texture food composition exhibits extended shelf-storage when comprised in a ready-to- drink beverage, as recited in the claims. The Action asserts at page 9 that Onuki, provides that the composition comprises solid, semisolid, or liquid states, which encompasses a gel solid. But the Action does not demonstrate that Onuki teaches or suggest that the dual-texture food composition exhibits extended shelf-storage when comprised in a ready-to-drink beverage, as recited in the claims. Therefore, Onuki does not cure the defect of Milani. Cowan is merely asserted that the fruit juice is orange juice. Kawabara is merely asserted to teach methods of making edible dual layer foods with inner layers comprising xanthan gum and konjac. And Youssef is merely asserted to teach making dual layer foods having outer layers comprising hydrocolloids, wherein the mixture of the inner layer has of up to 2% of calcium lactate. Therefore, Onuki, Cowan, Kawabara, and Youssef are not asserted to cure the defects of Milani. Thus, all claims require features that are not taught or suggested by the cited documents or combinations thereof. In K/S HIMPP v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1366 (Fed. Cir. 2014), the Federal Circuit explained that a strong evidentiary basis is needed to support any obviousness rejection. In particular, although the court acknowledged that common sense may provide a reason to combine elements present in the prior art, such common sense or basic knowledge cannot establish the presence of an element itself. Id. (citing In re Zurko, 258 F.3d 1379 (Fed. Cir. 2001) ("[A]n assessment of basic knowledge and common sense as a replacement for documentary evidence for core factual findings lacks substantial evidence support."). Because the Action does not demonstrate that the cited documents teach or suggest all features of any claims, the obviousness rejection lacks proper evidentiary basis. Withdrawal thereof is thus respectfully requested for this reason alone. 
In response, although said amendments are not currently entered, they will be considered, researched and examined when they are.









Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793